                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICROSOFT CORPORATION, a Washington                 CASE NO. C18-0608-JCC
      corporation,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      MY CHOICE SOFTWARE, LLC, a California
13    limited liability company, and NATHAN
      MUMME, an individual,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          The parties have filed a stipulation and proposed order of dismissal with prejudice (Dkt.

20   No. 146). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-

21   executing, and this action is DISMISSED with prejudice and without an award of costs or

22   attorney fees to either party. The Clerk is directed to CLOSE this case.

23          DATED this 16th day of October 2019.

24                                                          William M. McCool
                                                            Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk


     MINUTE ORDER
     C18-0608-JCC
     PAGE - 1
